DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct specie:
Species 1: Figs 1 and 2                           		Species 5: Fig. 9
Species 2: Figs. 3                                              
Species 3: Figs. 4-1, 4-2, 4-3                                    
Species 4: Figs. 6 and 7		                 
Upon further consideration, the present application contains, at least, five distinct species which restriction deemed proper. 
Species I: the embodiment providing a power transfer circuit for adaptive multi- mode charging in a wireless scenario.
Species II: embodiment providing charger for adaptive multi-mode charging a divider-by-two charge pump or multiply-by-two charge pump.
Species III: embodiment provides a voltage divider forward charging mode of a charger for adaptive multi-mode charging. In this case, the charger operates as a voltage divider type charger pump to support forward charging. Another variation of this type is a direct-forward charge mode enabling the charger to operate at a high efficiency while providing a small current to a battery. A voltage multiplier revers-charging mode of a charger can also be considered under this embodiment. 
Species IV: embodiment providing power transfer circuit with multiple chargers for adaptive multi-mode charging. IN this case, the chargers are coupled together in parallel connection.
Species IV: embodiment mainly deals with a protection circuits in multiple variations:  
Input under-voltage lock0out circuit
Surge protection circuit
Input current peak limit regulation circuit
A battery over-voltage or over-current circuits
A thermal regulation or a thermal shut down circuits.
A reverse current protection circuit, and an output short protection circuits for multi-mode charger
The species are independent or distinct because claims to different species recite mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record; can be grouped into different class/subclass.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.
There is an examination and search burden for these patentably distinct Species due to their mutually exclusive characteristics.  The Species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one Species would not likely be applicable to another Species; and/or the Species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859